Title: From Thomas Jefferson to John Wayles Eppes, 7 August 1804
From: Jefferson, Thomas
To: Eppes, John Wayles


               
                  
                     Dear Sir
                  
                  Monticello Aug. 7. 04.
               
               Your letters of July 16. & 29. both came to me on the 2d instant. I recieve with great delight the information of the perfect health of our dear infants, and hope to see yourself, the family, and them, as soon as circumstances admit. with respect to Melinda I have too many already to leave here in idleness when I go away; and at Washington I prefer white servants, who when they misbehave can be exchanged. John knew he was not to expect her society but when he should be at Monticello, & then subject to the casualty of her being here or not.     you mention a horse to be had of a fine bay, & again that he is of the colour of your horse. I do not well recollect the shade of yours, but if you think this one would do with Castor or Fitzpartner, I would take him at the price you mention, but should be glad to have as much breath for the paiment as the seller could admit, & at any rate not less than 90. days. I know no finer horse than yours, but he is much too fiery to be trusted in a carriage, the only use I should have for him, while Arcturus remains. he is also too small. I write this letter in the hope you will be here before you can recieve it, but on the possibility that the cause which detained you at the date of yours, may continue. my affectionate salutations and esteem attend the family at Eppington & yourself.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. by your mentioning that Francis will be your constant companion, I am in hopes I shall have him with you during the session of Congress.
               
            